(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en el caso arriba expresado el legajo de sentencia y la transcripción de evidencia fueron radicados en esta corte el 27 de enero de 1941;
Por cuanto, el mismo día la Secretaría de este Tribunal notificó al Lie. J. M. Toro Nazario, único abogado que firmó el escrito de apelación, el haberse radicado dichos documentos en este Tribunal;
Por cuanto, no habiéndose radicado alegato- alguno por parte del apelante, con fecha 7 de marzo de 1941 se señaló la vista de este caso para el 21 de abril de 1941, notificándose dicho señalamiento al Lie. J. M. Toro Nazario el 8 de marzo del corriente año, y habiendo indi-cado éste posteriormente que no ostentaba ya la representación del apelante y que el abogado de éste era el Lie. A. Casanova Prats, con fecha 17 de marzo de 1941 se notificó también del señalamiento a este último abogado enviándole la tarjeta correspondiente;
*975Por cuanto, llamada la vista del caso el 21 de abril en curso de acuerdo con el señalamiento antedicho, no compareció el acusado en forma alguna ni radicó alegato en apoyo del recurso, dictándose el mismo día una resolución por la que se desestimó el recurso estable-cido por el acusado, y notificándose dicha resolución al Lie. Casanova Prats cl 23 del actual;
Por cuanto, el 29 del mes en curso el Lie. A. Casanova Prats radicó en este tribunal una moción no jurada que titula “Moción de .Reconsideración”, solicitando se reconsidere nuestra resolución de 21 del actual por la que se desestimó el recurso y se le conceda un término de 20 días para radicar alegato;
Por cuanto, en dicha moción expone que la Corte de Distinto de Ponce le notificó el señalamiento de una vista para la aprobación de la transcripción de evidencia que había de celebrarse en dicha corte el 23 de octubre de 1940 y que él no propuso enmienda alguna a •dicha transcripción, sin que tuviese noticia de que la Corte de Dis-trito de Ponce la hubiera aprobado; que posteriormente le fué noti-ficado el legajo de sentencia y que desde entonces .no volvió a recibir notificación alguna de haberse radicado los autos en este Tribunal ni del señalamiento que se hiciera para la vista del caso el 21 de este mes, en la cual se desestimó por abandono el recurso;
Por cuanto, de los autos afirmativamente aparece, como hemos indicado anteriormente, que la radicación de la transcripción de evi-dencia fué oportunamente notificada al abogado de récord que apa-recía firmando el escrito de apelación, y que el señalamiento que se hizo para el 21 del actual fué notificado al propio Sr. Casanova Prats ■desde el 17 de marzo último, teniendo así más de un mes para asistir a dicha vista y radicar, si lo hubiera estimado conveniente, su ale-gato en apelación;
Por cuanto, de la referida moción no aparece en forma alguna que la negligencia del peticionario Lie. Casanova Prats en la prose-cución de este recurso esté en forma alguna justificada, ni se acom-paña tampoco un affidavit de méritos del cual resulte que el recurso de apelación no es frívolo, de suerte que permita mover la discreción de este tribunal en el sentido solicitado;
Por tanto, vista la moción del apelante y los autos de este caso, no ha lugar a dicha moción.
En los siguientes casos se declaró no haber lugar a las reconsi-deraciones solicitadas:
Núms. 8562, 8598, 8599, 8602 y 8784.
*976(B) DESESTIMACIONES
(a) EALTA DE DILIGENCIA O BUENA EE EN LA TRAMITACIÓN DEL RECURSO.